DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 17 February 2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS’s have been considered by the examiner in the same manner as other documents in 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 3 is objected to because of the following informalities: in line 1, “a breath sampling mask” should apparently be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 6 recites the limitation "the mouth chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the one-way airflow valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schindhelm et al. (U.S. Pub. No. 2014/0364758 A1; hereinafter known as “Schindhelm”), in view of Gemer et al. (U.S. Pub. No. 2013/0006068 A1; hereinafter known as “Gemer”).
Regarding claim 1, Schindhelm discloses a breath sensing system (Abstract; Figs. 3-16) comprising a breathing sampling mask comprising a mask housing configured to cover a portion of the face of a patient, the mask housing defining a breath receiving chamber (Figs. 5-16; [0069]; [0088]), and a chemical sensor element in fluid communication with the breath sampling mask, wherein the chemical sensor element interfaces with a breath sample collected through the breath sampling mask ([0007]; [0088]; [0096]; [0100]).  Schindhelm fails to expressly disclose that the chemical sensor element comprises a plurality of discrete binding detectors, though Schindhelm does teach a plurality of discrete biochemical sensors that can use spectroscopy.  Gemer 
Regarding claim 2, the combination of Schindhelm and Gemer discloses the invention as claimed, see rejection supra, and further discloses circuitry for generating signals from the discrete binding detectors (Schindhelm: [0025], [0028], [0129]-[0131]; Gemer: [0061]-[0069]).
Regarding claim 4, the combination of Schindhelm and Gemer discloses the invention as claimed, see rejection supra, and Schindhelm further discloses a sensor comprising one or more of a temperature sensor, a heart rate sensor, and a blood pressure sensor ([0095]; [0108]; [0111]).
Regarding claim 5, the combination of Schindhelm and Gemer discloses the invention as claimed, see rejection supra, and Gemer further discloses a sensor comprising one or more of an ambient temperature sensor, an ambient humidity sensor, an internal temperature sensor, and an internal humidity sensor, in order to determine respiration/exhalation ([0078]; [0089]; [0115]-[0116]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Schindhelm and Gemer with the sensor taught by Gemer in order to determine respiration/exhalation.

Regarding claim 7, the combination of Schindhelm and Gemer discloses the invention as claimed, see rejection supra, and Schindhelm further discloses a gas outflow conduit in fluid communication with the breath receiving chamber ([0088]; [0118]; [0124]).
Regarding claims 8-10, the combination of Schindhelm and Gemer discloses the invention as claimed, see rejection supra, and further discloses a chemical sensor holder configured to allow removable mounting of a chemical sensor element, wherein the chemical sensor holder is disposed within the breath receiving chamber, and a chemical sensor holder housing in fluid communication with the breath receiving chamber, wherein the chemical sensor element is disposed within the chemical sensor holder housing (Schindhelm: [0096]-[0097]; Gemer: [0037]-[0038]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schindhelm and Gemer as applied to claim 1 above, and further in view of Nair (U.S. Pub. No. 2015/0217075 A1).  The combination of Schindhelm and Gemer discloses the invention as claimed, see rejection supra, but fails to disclose a nose clip for helping to secure the breath sampling mask to the face of a patient.  Nair discloses a breath sensing system (Abstract; Fig. 4) comprising a breath sampling mask with a nose clip 56 in order to better conform and situate the mask to the patient’s face ([0020]).  It would have been .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schindhelm and Gemer as applied to claim 1 above, and further in view of Allsworth et al. (U.S. Pub. No. 2017/0303822 A1; hereinafter known as “Allsworth”).  The combination of Schindhelm and Gemer discloses the invention as claimed, see rejection supra, but fails to disclose a filter in fluid communication with the one-way airflow valve.  Allsworth discloses a breath sensing system (Abstract; Fig. 2) comprising a breath sampling mask 30 with a filter 24 in fluid communication with a one-way airflow valve 80 in order to prevent cross-contamination ([0103]; [0131]; [0138]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Schindhelm and Gemer with a filter and valve, as taught by Allsworth, in order to prevent cross-contamination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ahmad et al. (U.S. No. 9,643,186 B1), Lin et al. (U.S. Pub. No. 2003/0060726 A1), Chou et al. (U.S. Pub. No. 2019/0365283 A1), and Melker (U.S. Pub. No. 2003/0176804 A1) each teach a breath sensing system comprising a plurality of discrete binding detectors.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791